t c memo united_states tax_court estate of dorothy brown deceased susan lewis personal representative petitioner v commissioner of internal revenue respondent docket no filed date robert edwin forrest for petitioner john w stevens for respondent memorandum opinion chiechi judge this case is before us on petitioner’s motion for summary_judgment we shall deny petitioner’s motion 1petitioner filed a memorandum of law in support of petitioner’s motion for summary_judgment we shall refer collectively to petitioner’s motion for summary_judgment and petitioner’s memorandum of law as petitioner’s motion respondent filed a response to petitioner’s motion and petitioner filed a reply to that response background the record before us for purposes of petitioner’s motion record establishes and or the parties do not dispute the following dorothy s brown decedent who died on date was a resident of florida at the time of her death susan lewis ms lewis the personal representative of decedent’s estate and decedent’s daughter resided in michigan at the time she ratified the petition in this case decedent had two granddaughters elaine karen lipschutz ms lipschutz and julie ellen winkelman ms winkelman at all relevant times ms lipschutz was the beneficiary of a_trust known as the elaine karen lewis lipschutz irrevocable living_trust lipschutz trust and ms winkelman was the beneficiary of a_trust known as the julie ellen lewis winkelman irrevocable living_trust winkelman trust on date decedent as trustee of a_trust known as the peter d brown marital trust marital trust made the following two transfers date transfers a transfer of a 20-percent income_interest in a limited_liability_company known as blw investment co llc blw to the lipschutz trust and 2ms lewis was not appointed as the personal representative of decedent’s estate until after the petition was filed after her appointment ms lewis ratified the petition by filing an amendment thereto a transfer of a 20-percent income_interest in blw to the winkelman trust in exchange for each of those income interests decedent as trustee of the marital trust received a 10-year promissory note note or collectively notes in the face_amount of dollar_figure from each of the lipschutz trust and the winkelman trust on or about date decedent as trustee of the marital trust filed form_1041 u s income_tax return for estates and trusts for that trust for its taxable_year decedent attached to that return form_6252 installment_sale income form with respect to each of the date transfers in the respective forms decedent reported the date transfers as related-party installment_sales to the lipschutz trust and the winkelman trust respectively on date decedent as trustee of a_trust known as the dorothy s brown living_trust living_trust made the following two transfers date transfers a transfer of a 9-percent membership interest in blw to the lipschutz trust and a transfer of a 9-percent membership interest in blw to the winkelman trust decedent as trustee of the living_trust received nothing 3at a time not established by the record an appraisal was made of blw thereafter the face_amount of each of the notes was reduced to dollar_figure in return for those respective transfers from the lipschutz trust and the winkelman trust on or about date decedent filed form_709 united_states gift and generation-skipping_transfer_tax return gift_tax_return for her taxable_year gift_tax_return in that return decedent reported only each of the date transfers to the lipschutz trust and the winkelman trust as a gift of property valued at dollar_figure before the transfer described below to woodland ridge mhc woodland ridge a partnership that held a mobile home park the following persons held the interests in woodland ridge shown below person lipschutz trust winkelman trust a bart lewi sec_1 revocable_living_trust the lenox group2 capital interest percent profits interest percent --- 1a bart lewis mr lewis is the husband of ms lewis and the father of ms lipschutz and ms winkelman we shall sometimes refer collectively to mr lewis ms lewis ms lipschutz and ms winkelman as the lewis family 2the lenox group is a limited_liability_company that is wholly owned by ken thompson mr thompson mr thompson is not related to decedent or to the lewis family on or about date decedent as trustee of the living_trust made a transfer date transfer of dollar_figure to woodland ridge in exchange for that transfer decedent as trustee of the living_trust received a percent capital interest and a 25-percent profits interest in woodland ridge decedent did not file a gift_tax_return for her taxable_year at a time not established by the record after decedent’s death form_706 united_states estate and generation-skipping_transfer_tax return was filed on behalf of decedent’s estate the 25-percent capital interest and the 25-percent profits interest in woodland ridge that decedent as trustee of the living_trust had received in exchange for the date transfer were reported in that return as having had no value on the date of decedent’s death on or about date a gift_tax_return was filed on behalf of decedent for her taxable_year taxable_gifts totaling dollar_figure were reported and a federal gift_tax gift_tax liability of dollar_figure was shown in that return on date respondent issued a notice_of_deficiency notice with respect to decedent’s taxable years and in that notice respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure in decedent’s gift_tax for her taxable years and respectively in support of the gift_tax deficiency for decedent’s taxable_year that respondent determined in the notice respondent made the following determinations with respect to the date transfers it is determined that the taxpayer made additional unreported taxable_gifts during the taxable_year by selling her qtip qualifying_income interest ie the respective 20-percent income interests in blw that decedent transferred to the lipschutz trust and the winkelman trust for less than full and adequate_consideration the total value of the qtip interest is determined to be dollar_figure the total consideration ie the notes received in exchange for that interest is determined to be dollar_figure the amount of each gift equals the value of the property transferred less the consideration received accordingly taxable_gifts are increased dollar_figure in support of the gift_tax deficiency for decedent’s taxable_year that respondent determined in the notice respondent made the following determinations with respect to the date transfer it is determined that under sec_2511 donor’s ie decedent’s transfer of cash to the woodland ridge limited_partnership on date followed by the transfer of of the partnership interests to the donor is in substance an indirect gift of the assets transferred by the donor to the woodland ridge limited_partnership to the other partners to the extent of the proportionate interests in the woodland ridge limited_partnership accordingly taxable_gifts are increased dollar_figure 4as discussed above the other partners of woodland ridge were the lipschutz trust the winkelman trust the a bart lewis revocable_living_trust and the lenox group in computing the donor’s gift_tax liability for the calendar_year it is determined that the total amount of the donor’s taxable_gifts for preceding periods is dollar_figure accordingly the gift_tax liability for the year is increased dollar_figure in support of the gift_tax deficiency for decedent’s taxable_year that respondent determined in the notice respondent made the following determination with respect to decedent’s taxable_year in computing the donor’s ie decedent’s gift_tax liability for the calendar_year it is determined that the total amount of the donor’s taxable_gifts for preceding periods is dollar_figure accordingly the gift_tax liability for the year is increased dollar_figure discussion we may grant summary_judgment where there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir the moving party bears the burden of proving that there is no genuine dispute of material fact and factual inferences are viewed in the light most favorable to the nonmoving party sundstrand corp v commissioner t c pincite however the party opposing summary_judgment must set forth 5all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years at issue specific facts that show a genuine dispute of material fact exists and may not rely merely on allegations or denials in the pleadings rule d in petitioner’s motion petitioner asks us to grant summary_judgment in petitioner’s favor with respect to the following issues is respondent barred by the applicable statute_of_limitations from assessing and collecting any gift_tax of decedent that is attributable to the date transfers and the date transfer statute_of_limitations issue did decedent make any taxable_gifts during her taxable_year other than the gifts that she reported in the gift_tax_return that she filed and her taxable_year gift_tax issue petitioner maintains that there is no genuine dispute of material fact in resolving those issues and that petitioner is entitled as a matter of law to summary adjudication on those issues respondent disagrees we turn first to the statute_of_limitations issue that petitioner raises in petitioner’s motion as pertinent here sec_6501 prescribes a period of three years after a gift_tax return7 is filed within which the commissioner of internal 6the parties do not dispute that the gift_tax deficiency that respondent determined in the notice with respect to decedent’s taxable_year resulted from a computational adjustment attributable to the determinations that respondent made in the notice with respect to decedent’s taxable years and 7for purposes of sec_6501 as pertinent here the term return means the gift_tax_return required to be filed by the taxpayer sec_6501 revenue commissioner generally may assess any gift_tax imposed by the code in the case of failure_to_file a gift_tax_return the commissioner may assess at any time any gift_tax imposed by the code sec_6501 the commissioner generally may also assess at any time any gift_tax imposed by the code on any gift of property the value of which is required to be shown in a gift_tax_return and which is not shown in such a return sec_6501 the general_rule of sec_6501 shall not apply to any item which is disclosed in such gift_tax_return or in a statement attached to the gift_tax_return in a manner adequate to apprise the secretary of the nature of such item id in order to resolve the statute_of_limitations issue raised in petitioner’s motion we must determine inter alia whether the date transfers resulted in gifts upon which the code imposes gift_tax thereby requiring decedent 8as pertinent here sec_301_6501_c_-1 proced admin regs provides the following two rules for determining whether an item is disclosed in such gift_tax_return or in a statement attached to the gift_tax_return in a manner adequate to apprise the secretary of the nature of such item within the meaning of sec_6501 completed transfers to members of the transferor’s family that are made in the ordinary course of operating a business are deemed to be adequately disclosed even if the transfer is not reported on a gift_tax_return provided the transfer is properly reported by all parties for income_tax purposes a ny other completed_transfer that is reported in its entirety as not constituting a transfer by gift will be considered adequately disclosed only if certain specified information is provided in or attached to a gift_tax_return filed for the period in which the transfer occurred to have reported those gifts in her gift_tax_return and whether the date transfer resulted in gifts upon which the code imposes gift_tax thereby requiring decedent to have filed a gift_tax_return for her taxable_year in which she reported those gifts to resolve those questions relating to the statute_of_limitations issue we necessarily must address the gift_tax issue that petitioner raises in petitioner’s motion that is because if the date transfers did not result in gifts which were required to be reported in decedent’s gift_tax_return and on which the code imposes gift_tax for decedent’s taxable_year and if the date transfer did not result in gifts which were required to be reported in a gift_tax_return for decedent’s taxable_year and on which the code imposes gift_tax for decedent’s taxable_year decedent would have no gift_tax deficiencies for her taxable years and as a result the statute_of_limitations issue would be moot with respect to those yearsdollar_figure 9if decedent were to have no gift_tax deficiencies for her taxable years and she would have no gift_tax deficiency for her taxable_year see supra note 10if the statute_of_limitations issue were moot with respect to decedent’s taxable years and it would be moot with respect to decedent’s taxable_year see supra note it is petitioner’s position that the date transfer sec_11 and the date transfer did not result in gifts during decedent’s taxable years and respectively which decedent was required to report in gift_tax returns and on which the code imposes gift_tax for those respective taxable yearsdollar_figure respondent disagrees whether a transfer results in a gift upon which the code imposes gift tax13 is generally determined by comparing the fair_market_value of what is transferred to 11in addition to determining that the date transfers resulted in a gift to each of the lipschutz trust and the winkelman trust because in each of those transfers a 20-percent income_interest in blw was exchanged for a note that was valued at less than the fair_market_value of that income_interest respondent also determined below-market-loan gift determination that each of the notes bore a below-market interest rate and therefore constituted a below-market_loan under sec_7872 petitioner claims that the notes did not constitute below-market loans because those notes used the date short-term federal rate of per annum there is no evidence in the record that establishes the rate at which each of the notes bore interest in addition petitioner fails to present any argument as to why dollar_figure percent per annum is the appropriate measure of a market rate of interest for purposes of determining whether each of the notes constituted a below-market_loan within the meaning of sec_7872 on the record we conclude that petitioner is not entitled to summary_judgment with respect to the below-market-loan gift determination 12see supra note sec_2501 generally imposes gift_tax for each calendar_year on the transfer of property by gift during such year by an individual sec_2512 provides where property is transferred for less than an adequate_and_full_consideration in money or money’s worth then the amount by which the value of the property exceeded the value of the consideration shall be deemed a gift the fair_market_value of what is received in exchange therefordollar_figure see sec_2512 ctuw georgia ketteman 86_tc_91 a transfer to a partnership for less than full and adequate_consideration may represent an indirect gift to the other partners 115_tc_376 aff’d 283_f3d_1258 11th cir the parties dispute and the record does not establish the respective fair market values of the respective 20-percent income interests in blw that decedent transferred to the lipschutz trust and the winkelman trust on date as a result the parties dispute and the record does not establish whether the fair_market_value of each of the notes that decedent received in the date transfers equaled the fair_market_value of each of the income interests that she transferred the parties also dispute and the record also does not establish whether decedent received full and adequate_consideration in exchange for the date transfer 14the fair_market_value of property is defined as the price at which that property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of the relevant facts 411_us_546 sec_25_2512-1 gift_tax regs the determination of fair_market_value is a question of fact see ctuw georgia ketteman 86_tc_91 petitioner appears to argue that summary_judgment should be granted in petitioner’s favor with respect to the gift_tax issue regardless whether the fair_market_value of each of the notes that decedent received in the date transfers equaled the fair_market_value of each of the income interests that she transferred and whether decedent received in the date transfer full and adequate_consideration for the dollar_figure that she transferred according to petitioner regardless of value a transfer of property is not considered a taxable gift if the transfer is made in the ordinary course of business even if the transfer is for less than adequate_and_full_consideration sec_25_2512-8 accordingly an arm’s-length transaction that proves to be a bad bargain is not a gift indeed the ordinary course of business exception is not limited to regularly recurring business transaction with customers the term includes all business- related transfers that are bona_fide at arm’s length and free from donative_intent sec_25_2512-8 gift_tax regs provides that if a transfer of property occurs in the ordinary course of business ie as part of a transaction which is bona_fide at arm’s length and free from any donative_intent it is deemed to have been made for an adequate_and_full_consideration in money or money’s worth the determination of whether a transfer occurred in the ordinary course of business within the meaning of sec_25_2512-8 gift_tax regs is a question of fact the parties dispute and the record does not establish that the date transfers and the date transfer were made in the ordinary course of business within the meaning of sec_25_2512-8 gift_tax regs on the record we find that there are genuine disputes of material fact in resolving the gift_tax issue presented in petitioner’s motion we are thus unable to resolve that issue or the statute_of_limitations issue presented in petitioner’s motion we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or mootdollar_figure on the record before us we shall deny petitioner’s motiondollar_figure 16among the contentions and arguments of the parties that we have considered is petitioner’s argument under sec_6501 and sec_301 c - f proced admin regs with respect to the statute_of_limitations issue on the record we find that there are genuine disputes of material fact in determining whether to accept or to reject that argument see infra note 17if the record and the law had allowed us to resolve the gift_tax issue in petitioner’s favor the statute_of_limitations issue would have been moot if the record and the law had allowed us to resolve the gift_tax issue in respondent’s favor the statute_of_limitations issue would not have been moot however in that event there would have been genuine disputes of material fact in resolving that issue in petitioner’s favor see supra note to reflect the foregoing an order denying petitioner’s motion will be issued
